Citation Nr: 0124539	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to waiver of an overpayment of Section 306 
pension benefits in the amount of $3,030.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



REMAND

The veteran served on active duty from January 1949 to 
January 1952.

This appeal arises from a January 2001 decision of the North 
Little Rock, Arkansas Regional Office's Committee on Waivers 
and Compromises (RO), which denied the veteran's request for 
waiver of recovery of an overpayment Section 306 pension 
benefits in the amount of $3,030.

The veteran has contended that he was not at fault in the 
creation of the overpayment in this case because he was not 
mentally competent at the time of the creation of the 
overpayment.  In December 2000, he asserted that he was 
declared insane in 1975 and that his spouse became his legal 
guardian.  He asserts that his spouse had control of his 
financial matters.  His spouse died in 2000.  

The veteran has submitted a statement from the Social 
Security Administration indicating that his wife was the 
payee of his benefits from 1988 until the time of her death 
in September 2000.  In July 2001, the veteran asserted that 
the complete records of the Social Security Administration 
would support his contentions that he was not at fault in the 
creation of the debt due to his mental condition.

The Board is of the opinion that the records of the Social 
Security Administration may be pertinent to the determination 
of the veteran's fault in the creation of the debt and must 
be obtained.  

It is noted that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 
Fed. Reg. 45620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, the case is REMANDED for the following 
development:


1.  The RO should obtain copies from the 
Social Security Administration of the 
complete record regarding the award and 
payment of benefits to the veteran, to 
include the medical records used as a 
basis to award those benefits.

2.  The veteran should be furnished a 
Financial Status Report and afforded the 
opportunity to provide current income and 
expense data.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 
2001); 66 Fed. Reg. 45620 (August 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) 
are fully complied with and satisfied. 

4.  Following completion of the above, 
the RO review the veteran's claim.  If 
the claim remain denied, a supplemental 
statement of the case should be issued to 
the appellant and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


